Per' Curiam.
Defendant contends on appeal from a judgment' of conviction of first-degree manslaughter, Minn. St. 609.20, that (1) police violated his Fourth Amendment rights, (2) he did not receive a fair trial, and (3) the evidence was insufficient as a matter of law to support the verdict in that the state did not prove beyond a reasonable doubt that his act of firing a revolver directly into a threatening crowd of people in a drinking and dancing establishment was not justifiable. We Have carefully reviewed the record and find no reversible error and that the evidence is sufficient to sustain the conviction.
Affirmed.